PER CURIAM.
We reverse the order of the trial court dismissing this case for failure of the pro se appellant to attend a case management conference. The order of dismissal failed to contain an express finding of deliberate and contumacious disregard of the court’s authority. See Commonwealth Fed. Sav. and Loan Ass’n. v. Tubero, 569 So.2d 1271 (Fla.1990).
Moreover, the record before us only reveals that the pro se litigant did not appear at an 8:45 a.m. case management conference. She had appeared at prior hearings, and she filed motions and other papers in the ease. The sanction of dismissal should be commensurate with the offense. See Insua v. World Wide Air, Inc., 582 So.2d 102 (Fla. 2d DCA 1991). On this record, the court provided the pro se litigant with no notice that her failure to appear would result in dismissal, and appellant’s conduct did not appear to be contumacious of the court’s authority and warrant dismissal.
WARNER, KLEIN and PARIENTE, JJ., concur.